 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAH RA EL BEY,                                    No. 2:19-cv-2467 JAM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On April 12, 2021, the magistrate judge filed findings and recommendations herein which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The thirty-day period has expired, and plaintiff has filed objections to the

23   findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed April 12, 2021 (ECF No. 18) are adopted in
 3   full; and
 4           2. This action is dismissed without prejudice pursuant to Rule 4(m).
 5

 6
     DATED: June 28, 2021                           /s/ John A. Mendez
 7
                                                    THE HONORABLE JOHN A. MENDEZ
 8                                                  UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
